Citation Nr: 1335210	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  06-15 652	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbosacral strain for the period beginning January 27, 2006. 

2.  Entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain.

3.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 9, 2002.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran had a period of honorable service in the United States Army from January 1975 to July 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A Board hearing was held before the undersigned in July 2010, and a transcript of that hearing is of record.  

The Board remanded the appeal for additional development in July 2011 and April 2013.  The Veteran has since submitted evidence without a waiver of initial RO consideration.  However, because this evidence is not pertinent to the issues on appeal, a waiver is not required.  See 38 C.F.R. § 20.1304(c) (2012).


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in his appeal, VA received notification from the Veteran that he wished to withdraw his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning: an initial rating in excess of 40 percent for lumbosacral strain for the period beginning January 27, 2006; higher initial ratings for residuals of a right ankle sprain and GERD; and entitlement to TDIU prior to May 9, 2002 have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) (2012).  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b) (2012).  

In a July 2013 statement, the Veteran requested that VA "STOP all issues currently on appeal," as he was "satisfied with the latest VA decision" in his case.  
See VA Form 21-4138, dated July 16, 2013.  

The Board finds that the Veteran's request qualifies as a valid withdrawal of all above-referenced issues on appeal.  See 38 C.F.R. § 20.204 (2012).  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to these issues, and they are dismissed.


ORDER

The appeal concerning entitlement to an initial rating in excess of 40 percent for lumbosacral strain for the period beginning January 27, 2006 is dismissed. 

The appeal concerning entitlement to an initial rating in excess of 20 percent for residuals of a right ankle sprain is dismissed.

The appeal concerning entitlement to an initial rating in excess of 30 percent for GERD is dismissed.

The appeal concerning entitlement to TDIU prior to May 9, 2002 is dismissed.



		
Donnie R. Hachey
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


